December 21, 2015 DREYFUS MANAGER FUNDS I - Dreyfus Research Long/Short Equity Fund Supplement to Summary and Statutory Prospectuses dated February 27, 2015 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Dreyfus has engaged its affiliate, The Boston Company Asset Management, LLC (TBCAM), to serve as the fund's sub-investment adviser. Investment decisions for the fund are made by members of TBCAM's global research team. The team members primarily responsible for managing the fund are Elizabeth Slover, Matthew D.
